Title: To George Washington from Henry Lee, Jr., 8 September 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
New York Sept. 8th 1786

By Col. Humphrey I had the pleasure to receive your letter acknowledging the receipt of the china account paid here by me, and at the same time got one hundred and fifty dollars payment in full for the money advanced. Before this Mr Gardoquis box must have reached you; it was sent to the care of Mr C. Lee in Alexandria and I hope your China has also got to hand—It had left this for Norfolk addressed to Colo. Parker before your letter respecting the mode of conveyance got to me, or I should have obeyed your wishes.
The period seems to be fast approaching when the people of these U. States must determine to establish a permanent capable government or submit to the horrors of anarchy and licentiousness—How wise would it be, how happy for us all, if this change could be made in friendship, and conducted by reason. But such is the tardiness of the virtuous and worthy part of society in matters of this importance, and such the conceit & zeal of the vicious, that it is to be apprehended that wickedness and audacity will triumph over honor & honesty—The enclosed proclamation just come to hand will shew you the temper of the eastern people—it is not confined to one state or to one part of a state, but pervades the whole. The decay of their commerce leaves the lower order unemployed, idleness in this body, and the intriguing exe[r]tions of another class whose desperate fortunes are remediable only by the ruin of society produce schemes portending the dissolution of order & good government—

Weak and feeble governments are not adequate to resist such high handed offences—Is it not then strange that the sober part of mankind will continue to prefer this incertitude & precariousness, because their jealousys are alarmed and their envy encited when they see the officers of the Nation possessing that power which is indispensably necessary to chastise evil and reward virtue. But thus it is, and thus it has been, and from hence it follows that almost every Nation we read off, have drank deep of the miserys which flow from despotism or licentiousness—the happy medium is difficult to practice.
I am very unhappy to hear by Mr Shaw that your health declines; I must hope he is mistaken and cannot help thinking so, as Col. Humphreys tells me that you look very hearty, and use vigorous exercise—if the potomac navigation succeeds in the manner these gentlemen mention, it is another strong evidence that difficultys vanish as they are approached, and will be a strong argument among the politicians, in favor of the Spanish treaty and the occlusion of the Mississippi—Mrs Lee joins me in most respectful compliments to Mount-Vernon—with unceasing and affectionate attachment I am dear Genl your Most ob. h. ser.

Henry Lee Junr

